--------------------------------------------------------------------------------

Exhibit 10.52
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made as of the 25th day of February, 2008,
 
B E T W E E N:
 
OccuLogix, Inc., a corporation incorporated under the laws of the State of
Delaware
 
(the “Corporation”)
 
- and -
 
William G. Dumencu, of the Town of Milton, in the Province of Ontario
 
(the “Employee”)
 
RECITALS:
 
WHEREAS, the Employee has been employed by the Corporation since August 1, 2003
pursuant to the Employment Agreement, dated as of August 1, 2003, between
Vascular Sciences Corporation (now the Corporation) and the Employee, as amended
by the Amending Agreement, dated as of April 14, 2006, between the Corporation
and the Employee (as amended, the “Old Employment Agreement”);
 
AND WHEREAS, the other members of the Corporation’s executive management team
are parties to employment agreements that differ in form from the Old Employment
Agreement;
 
AND WHEREAS, the Employee has requested that his employment agreement resemble
more closely the employment agreements of the other members of the Corporation’s
executive management team;
 
AND WHEREAS, the Employee has requested that the Old Employment Agreement be
terminated and superseded and replaced by this Agreement;
 
AND WHEREAS, the Corporation wishes to retain the Employee;
 
 

--------------------------------------------------------------------------------

 
 
AND WHEREAS, the Corporation and the Employee wish to enter into this Agreement
to set forth the rights and obligations of each of them, from and following the
date hereof, as regards the Employee’s employment with the Corporation;
 
NOW THEREFORE in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Corporation and the Employee
agree as follows:
 
1.
Definitions

 
1.1.               In this Agreement,
 
1.1.1.                      “Affiliate” has the meaning attributed to such term
in the Business Corporations Act (Ontario), as the same may be amended from time
to time, and any successor legislation thereto;
 
1.1.2.                      “Agreement” means this agreement and all schedules
attached to this agreement, in each case, as they may be amended or supplemented
from time to time, and the expressions “hereof”, “herein”, “hereto”,
“hereunder”, “hereby” and similar expressions refer to this Agreement and unless
otherwise indicated, references to sections are to sections in this Agreement;
 
1.1.3.                      “Basic Salary” has the meaning attributed to such
term in section 5.1;
 
1.1.4.                      “Benefits” has the meaning attributed to such term
in section 5.4;
 
1.1.5.                      “Board” means the board of directors of the
Corporation;
 
1.1.6.                      “Business Day” means any day, other than Saturday,
Sunday or any statutory holiday in the Province of Ontario;
 
1.1.7.                      “Change of Control” for the purposes of this
Agreement, shall be deemed to have occurred when:
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
1.1.7.1.                      any Person, other than a Person or a combination
of Persons presently owning, directly or indirectly, more than 20% of existing
voting securities of the Corporation, acquires or becomes the beneficial owner
of, or a combination of Persons acting jointly and in concert, acquires or
becomes the beneficial owner of, directly or indirectly, more than 50% of the
voting securities of the Corporation, whether through the acquisition of
previously issued and outstanding voting securities or of voting securities that
have not been previously issued, or any combination thereof, or any other
transaction having a similar effect;
 
1.1.7.2.                      the Corporation merges or amalgamates with one or
more corporations other than a Subsidiary of the Corporation;
 
1.1.7.3.                      the Corporation sells, leases or otherwise
disposes of all or substantially all of its assets and undertaking, whether
pursuant to one or more transactions;
 
1.1.7.4.                      any Person not part of existing management of the
Corporation or any Person not controlled by the Corporation or by any Affiliate
of the Corporation enters into any arrangement to provide management services to
the Corporation which results in either: (i) the termination by the Corporation
of the employment of any two of the Chairman and Chief Executive Officer, the
President and Chief Operating Officer, the Chief Financial Officer and the
General Counsel within three months of the date such arrangement is entered into
for any reason other than Just Cause; or (ii) the termination by the Corporation
for any reason other than Just Cause of the employment of all such senior
executive personnel within six months of the date that such arrangement is
entered into; or
 

 
- 3 -

--------------------------------------------------------------------------------

 
 
 
1.1.7.5.                      the Corporation enters into any transaction or
arrangement which would have the same or similar effect as the transactions
referred to in sections 1.1.7.1, 1.1.7.2, 1.1.7.3 or 1.1.7.4 above.
 
1.1.8.                      “Confidential Information” means all confidential or
proprietary information, intellectual property (including trade secrets) and
confidential facts relating to the business or affairs of the Corporation or any
of its Subsidiaries which the Corporation treats as confidential or proprietary;
 
1.1.9.                      “Disability” means the mental or physical state of
the Employee such that the Employee has been unable, as a result of illness,
disease, mental or physical disability or similar cause, to fulfill his
obligations under this Agreement either for any consecutive six-month period or
for any period of 12 months (whether or not consecutive) in any consecutive
24-month period;
 
1.1.10.                    “Employment Period” has the meaning attributed to
such term in section 4;
 
1.1.11.                    “ESA” means the Employment Standards Act, 2000
(Ontario), as the same may be amended from time to time, and any successor
legislation thereto;
 
1.1.12.                    “Good Reason” means:
 
1.1.12.1.                      without the consent of the Employee, any material
change or series of material changes in the responsibilities or status of the
Employee with the Corporation, such that, immediately after such change or
series of changes, the responsibilities and status of the Employee are
materially diminished in comparison to his responsibilities and status
immediately prior to such change or series of changes, except in connection with
the termination of the Employee’s employment by the Corporation for Just Cause
or in connection with the Employee’s death, Disability or Retirement or a
voluntary resignation by the Employee other than a resignation for Good Reason;
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
1.1.12.2.                      a reduction by the Corporation of more than 10%
in the Employee’s Basic Salary as in effect on the date hereof or as the same
may be increased from time to time;
 
1.1.12.3.                      the taking of any action by the Corporation which
would materially adversely affect the Employee’s participation in the
Corporation’s employee benefits plans, or otherwise materially reduce the
Employee’s Benefits, and other similar plans in which the Employee is
participating at the date hereof (or such other plans as may be implemented
after the date hereof that provide the Employee with substantially similar
benefits), or the taking of any action by the Corporation which would deprive
the Employee of any material fringe benefit enjoyed by him at the date hereof;
 
1.1.12.4.                      without the Employee’s consent, the requirement
that the Employee be based anywhere other than the Corporation’s principal
executive offices except for required travel on the Corporation’s business; or
 
1.1.12.5.                      any reason which would be considered to amount to
constructive dismissal by a court of competent jurisdiction.
 
 
1.1.13.
“Just Cause” means:

 
1.1.13.1.                      the failure of the Employee to properly carry out
his duties after notice by the Corporation of the failure to do so and an
opportunity for the Employee to correct the same within a reasonable time from
the date of receipt of such notice; or
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
1.1.13.2.                      theft, fraud, dishonesty or misconduct by the
Employee involving the property, business or affairs of the Corporation or its
Subsidiaries or involving the carrying out of the Employee’s duties;
 
1.1.14.                    “Person” means any individual, partnership, limited
partnership, joint venture, syndicate, sole proprietorship, company or
corporation with or without share capital, unincorporated association, trust,
trustee, executor, administrator or other legal personal representative,
regulatory body or agency, government or governmental agency, authority or
entity, however designated or constituted;
 
1.1.15.                    “Restricted Period” means the one-year period
immediately following the cessation of the Employee’s employment;
 
1.1.16.                    “Retirement” means retirement in accordance with the
Corporation’s retirement policy from time to time;
 
1.1.17.                    “Subsidiaries” has the meaning attributed to such
term in the Business Corporations Act (Ontario), as the same may be amended from
time to time, and any successor legislation thereto;
 
1.1.18.                    “Stop Work Notice” has the meaning attributed to such
term in section 8.2;
 
1.1.19.                    “Year of Employment” means any 12-month period
commencing on January 1.
 
2.
Employment of the Employee

 
The Corporation shall continue to employ the Employee, and the Employee shall
continue to serve the Corporation, in the position of Chief Financial Officer
and Treasurer on the conditions and for the remuneration hereinafter set
out.  In such position, the Employee shall perform and fulfill such duties and
responsibilities as the Corporation may designate from time to time.  The
Employee shall report to the Chairman and Chief Executive Officer of the
Corporation.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
3.
Performance of Duties

 
During the Employment Period, the Employee shall faithfully, honestly and
diligently serve the Corporation and its Subsidiaries as contemplated
above.  The Employee shall (except in the case of illness or accident) devote
all of his working time and attention to his employment hereunder, except where
expressly agreed by the Chairman and Chief Executive Officer, and shall use his
best efforts to promote the interests of the Corporation.
 
4.
Employment Period

 
The Employee’s employment under this Agreement shall, subject to section 8 and
section 10, be for an indefinite term.  Accordingly, the Corporation shall
continue to employ the Employee, and the Employee shall continue to serve the
Corporation, as an employee in accordance with this Agreement for the period
ending on the effective date the employment of the Employee under this Agreement
is terminated in accordance with section 8.2 or section 10 (the “Employment
Period”).
 
5.
Remuneration

 
5.1.              Basic Remuneration.  The Corporation shall pay the Employee a
gross salary, minus applicable deductions and withholdings, in respect of each
Year of Employment in the Employment Period, of $184,271.04 (the “Basic
Salary”), payable in equal installments according to the Corporation’s regular
payroll practices.  The Basic Salary shall, in the sole and absolute discretion
of the Board, be subject to an increase on the basis of an annual review.
 
5.2.              Bonus Remuneration.  The Employee shall, in respect of each
Year of Employment during the Employment Period, receive bonus remuneration in
accordance with the terms and conditions outlined in Schedule 5.2.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
5.3.               Stock Options.  The Employee shall, during the Employment
Period, receive such stock options, if any, as the board of directors of the
Corporation, in its sole discretion may, pursuant to the terms of the
Corporation’s stock option plan, authorize.
 
5.4.               Benefits.  The Corporation shall provide to the Employee, in
addition to the Basic Salary, the benefits (the “Benefits”) described in the
Corporation’s employee benefit booklet from time to time, and such Benefits will
be provided in accordance with, and subject to, the terms and conditions of the
applicable plan relating thereto in effect from time to time and subject to
change at any time in the sole discretion of the Corporation.
 
5.5.               Prorata Entitlement in the Event of Termination.  If the
Employee’s employment is terminated pursuant to section 8 or section 10 or if
the Employee dies during the Employment Period, the Employee shall be entitled
to receive in respect of his entitlement to Basic Salary, and the Corporation
shall be required to pay in respect thereof, only that proportion of the Basic
Salary, in respect of the Year of Employment in which the effective date of the
termination of employment or the date of death occurs, that (i) the number of
days elapsed from the commencement of such Year of Employment to the effective
date of termination or the date of death is to (ii) 365.
 
6.
Expenses

 
Subject to the terms of the Corporation’s expense policy, the Corporation shall
pay, or reimburse the Employee for, all travel and out-of-pocket expenses
reasonably incurred or paid by the Employee in the performance of his duties and
responsibilities, upon presentation by the Employee of expense statements or
receipts or such other supporting documentation as the Corporation may
reasonably require.
 
7.
Vacation

 
The Employee shall be entitled, during each full Year of Employment during the
Employment Period, to vacation with pay of four weeks.  Vacation shall be taken
by the Employee at such time as may be acceptable to the Corporation having
regard to its operations.  Except with the prior written consent of the Chairman
and Chief Executive Officer, (i) no more than two weeks of vacation shall be
taken consecutively and (ii) the vacation entitlement earned in a Year of
Employment is subject to any carryover provisions as stated in the Company’s
vacation policy.  Notwithstanding the foregoing, in the event that the
Employee’s employment is terminated pursuant to section 8 or section 10, the
Employee shall not be entitled to receive any payment in lieu of any vacation to
which he was entitled and which had not already been taken by him except to the
extent, if any, of the payments in respect of vacation pay required by the ESA.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
8.
Termination

 
8.1.               Notice.  The Employee’s employment may, subject to
section 10, be terminated at any time:
 
8.1.1.                      by the Corporation without prior notice and without
further obligations to the Employee for reasons of Just Cause;
 
8.1.2.                      by the Corporation for any reason other than Just
Cause, on twelve months’ prior written notice to the Employee, provided that if
the Employee is entitled under the ESA to a longer period of notice than that
prescribed above, the notice to be given by the Corporation under this
section 8.1.2 shall be that minimum period of notice which is required under the
ESA and no more; or
 
8.1.3.                      by the Employee on one month’s prior written notice
to the Corporation.
 
The Employee’s employment shall be automatically terminated, without further
obligation to the Employee, in the event of his death.
 
8.2.               Effective Date.  The effective date on which the Employee’s
employment shall be terminated shall be:
 
8.2.1.                      in the case of termination under section 8.1.1, the
day the Employee is deemed, under section 17, to have received notice from the
Corporation of such termination;
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
8.2.2.                      in the case of termination under section 8.1.2 or
section 8.1.3, the last day of the minimum period referred to therein; and
 
8.2.3.                      in the event of the death of the Employee, on the
date of his death.
 
Notwithstanding the foregoing, where the Corporation is giving or has given
notice pursuant to section 8.1.2 above, the Corporation shall have the right, at
any time prior to the end of the Employment Period and by giving notice to the
Employee to that effect (a “Stop Work Notice”), to require that the Employee
cease to perform his duties and responsibilities and cease attending the
Corporation’s premises immediately upon the giving of the Stop Work Notice.  If
a Stop Work Notice is given, the Corporation shall continue to pay the Employee
to the end of the Employment Period.  For that purpose, in calculating the
Employee’s entitlement to Basic Salary, the Employee shall be considered to have
been actively employed by the Corporation to the end of the Employment
Period.  For the purpose of the Employee’s entitlement to Benefits, the Employee
shall receive an amount equal to 2.5% of his Basic Salary for the purpose of
obtaining equivalent coverage during the notice period.
 
9.
Rights of Employee on Termination and Lump Sum Payment

 
Where the Employee’s employment under this Agreement has been terminated by the
Corporation under section 8.1.2, the Employee shall be entitled, upon providing
to the Corporation appropriate releases, resignations and other similar
documentation, to receive from the Corporation, in addition to accrued but
unpaid Basic Salary, if any, and any entitlement in respect of vacation as
contemplated by section 7, a lump sum payment equal to 12 months of his Basic
Salary and 2.5% of his Basic Salary in respect of his entitlement to Benefits,
less any amounts payable to the Employee in lieu of notice where a Stop Work
Notice has been given pursuant to section 8 and less any amounts owing by the
Employee to the Corporation for any reason.
 
Except as provided above in this section 9 and subject to sections 10 and 11,
where the Employee’s employment has been terminated by the Employee or by the
Corporation for any reason, the Employee shall not be entitled, except to the
extent required under any mandatory employment standard under the ESA, to
receive any payment as severance pay, in lieu of notice, or as damages.  Except
as to any entitlement as provided above and subject to section 10, the Employee
hereby waives any claims that the Employee may have against the Corporation for
or in respect of severance pay, or on account of loss of office or employment or
notice in lieu thereof or damages in lieu thereof (other than rights to accrued
but unpaid Basic Salary and vacation pay and to reimbursement for expenses
pursuant to section 6).  The payments to the Employee where the Corporation has
given notice pursuant to section 8.1.2 above, whether or not a Stop Work Notice
is given, shall be deemed to include, and to satisfy entitlement to, severance
pay pursuant to the ESA to the extent of such payments.
 

 
- 10 -

--------------------------------------------------------------------------------

 
 
10.
Change of Control

 
10.1.               Termination of Employment by the Corporation for Just
Cause.  Following a Change of Control, the Corporation may terminate the
Employee’s employment at any time without notice or further obligations to the
Employee under this Agreement for reasons of Just Cause.  Following a Change of
Control, the Employee shall not be deemed to have been terminated for Just Cause
unless and until there has been delivered to the Employee a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board (excluding the Employee if the Employee is, at
the relevant time, a director of the Corporation) at a meeting of the Board
called and held for the purpose (after reasonable notice to the Employee),
finding that, in the good faith opinion of the Board, the Employee’s conduct
constituted Just Cause and specifying the particulars thereof.  The date on
which the copy of such resolution is given to the Employee shall be the
effective date of any termination pursuant to this section 10.1.
 
10.2.               Termination of Employment Without Just Cause or for Good
Reason. If at any time within 24 months following a Change of Control, the
Employee’s employment is terminated (i) by the Corporation other than for Just
Cause or (ii) by the Employee for Good Reason, the following provisions shall
apply and the provisions of section 8 and section 9 shall not apply:
 
10.2.1.                      the Employee shall be entitled to receive, and the
Corporation shall pay to the Employee immediately following termination, a cash
amount equal to 12 months of the Basic Salary, less any required statutory
deductions and withholdings;
 

 
- 11 -

--------------------------------------------------------------------------------

 
 
10.2.2.                      the Employee shall be entitled to receive, and the
Corporation shall pay to the Employee, immediately following termination, a cash
amount equal to 2.5% of his annual Basic Salary in lieu of continued benefit
coverage; and
 
10.2.3.                      if at the date of termination of the Employee’s
employment, the Employee holds options for the purchase of shares under a share
option plan or otherwise, all options so held shall, notwithstanding the terms
of the Corporation’s share option plan or of the agreement governing the
Employee’s options, (i) immediately vest to the extent they have not already
vested at such date; and (ii) (A) for a period of two years following the
Employee’s date of termination continue to be held on the same terms and
conditions as if the Employee continued to be employed by the Corporation or
(B) if the Employee so elects in writing within 90 days after the date of
termination, be purchased by the Corporation at a cash purchase price equal to
the amount by which the aggregate “fair market value” of the shares subject to
such options exceeds the aggregate option price for such shares, provided that
for this purpose, “fair market value” means the higher of (i) the weighted
average of the closing prices for the shares of the same class of the
Corporation on the principal securities exchange (in terms of volume of trading)
on which such shares are listed at the time of termination for each of the last
ten days prior to such time on which such shares traded on such securities
exchange and (ii) if the Change of Control involved the purchase and sale of
such shares, the average value of the cash consideration paid to the
shareholders of the Corporation in connection with the transactions resulting in
the Change of Control.
 
For purposes of this Agreement, the Employee’s employment shall be deemed to
have been terminated following a Change of Control by the Corporation without
Just Cause or by the Employee with Good Reason, if: (i) the Employee’s
employment is terminated by the Corporation without Just Cause prior to a Change
of Control and such termination was at the request or direction of a Person who
has entered into an agreement with the Corporation or any shareholder of the
Corporation, the consummation of which would constitute a Change of Control;
(ii) the Employee terminates his employment with Good Reason prior to a Change
of Control and the circumstance or event which constitutes Good Reason occurs at
the request or direction of a Person who has entered into an agreement with the
Corporation or any shareholder of the Corporation, the consummation of which
would constitute a Change of Control; or (iii) the Employee’s employment is
terminated by the Corporation without Just Cause prior to a Change of Control
and the Employee reasonably demonstrates that such termination is otherwise in
connection with, or in anticipation of, a Change of Control which actually
occurs.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
For greater certainty, this section 10.2 does not apply in the event of the
termination of the employment of the Employee: (i) as a result of death,
Disability or Retirement of the Employee, (ii) by the Corporation for Just Cause
or (iii) by the Employee without Good Reason.  If the Employee or the
Corporation intends to terminate the Employee’s employment as contemplated in
this section 10, the party having such intention shall, in accordance with the
provisions of section 17 hereof, give the other notice thereof.
 
11.
No Obligation to Mitigate

 
The Employee shall not be required to mitigate any damages or losses arising
from any termination of this Agreement by seeking other employment or otherwise,
nor (except as specifically provided herein) shall the amount of any payment
provided for in this Agreement be reduced by any compensation earned by the
Employee as a result of employment by another employer after termination or
otherwise.
 
12.
Non-Competition

 
The Employee shall not, either during the Employment Period or the Restricted
Period, within Canada or the United States of America, directly or indirectly,
in any manner whatsoever, including, without limitation, individually, or in
partnership, jointly or in conjunction with any other Person, or as an employee,
principal, agent, director or shareholder:
 
 
(i)
be engaged in any undertaking;

 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
(ii)
have any financial or other interest (including an interest by way of royalty or
other compensation arrangements) in, or in respect of, the business of any
Person which carries on a business; or

 
 
(iii)
advise, lend money to or guarantee the debts or obligations of, or permit the
use of the Employee’s name or any parts thereof, by any Person which carries on
a business;

 
which is the same as, or substantially similar to, or which competes with or
would compete with, the business carried on by the Corporation or any of its
Subsidiaries during the Employment Period or at the end thereof.
 
Notwithstanding the foregoing, nothing herein shall prevent the Employee from
owning not more than 5% of the issued and outstanding shares of a corporation,
the shares of which are listed on a recognized stock exchange or traded in the
over-the-counter market in Canada or the United States, which carries on a
business which is the same as, or substantially similar to, or which competes
with or would compete with, the business of the Corporation or any of its
Subsidiaries.
 
13.
No Solicitation of Customers or Patients

 
The Employee shall not, either during the Employment Period or the Restricted
Period, directly or indirectly, solicit or attempt to solicit any patients or
customers of the Corporation or any of its Subsidiaries for the purpose of
selling to any patients or customers of the Corporation any products or services
which are the same as or substantially similar to, or in any way competitive
with, the products or services sold by the Corporation or any of its
Subsidiaries during the Employment Period or at the end thereof, as the case may
be.
 
14.
No Solicitation of Employees

 
The Employee shall not, either during the Employment Period or the Restricted
Period, directly or indirectly, employ or retain as an independent contractor
any employee of the Corporation or any of its Subsidiaries or induce or solicit,
or attempt to induce or solicit, any such person to leave his/her employment.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
15.
Confidentiality

 
The Employee shall not, either during the Employment Period or at any time
thereafter, directly or indirectly, use or disclose to any Person any
Confidential Information, provided, however, that nothing in this section 15
shall preclude the Employee from disclosing or using Confidential Information
if:
 
15.1.             the Confidential Information is available to the public or in
the public domain at the time of such disclosure or use, without breach of this
Agreement; or
 
15.2.             disclosure of the Confidential Information is required to be
made by any law, regulation or governmental body or authority or by court order.
 
The Employee acknowledges and agrees that the obligations under this section 15
are to remain in effect in perpetuity and shall exist and continue in full force
and effect, notwithstanding any breach or repudiation, or alleged breach or
repudiation, by the Corporation of this Agreement.
 
16.
Remedies

 
The Employee acknowledges that a breach or threatened breach by the Employee of
the provisions of any of sections 12 to 15 inclusive will result in the
Corporation and its shareholders suffering irreparable harm which is not capable
of being calculated and which cannot be fully or adequately compensated by the
recovery of damages alone.  Accordingly, the Employee agrees that the
Corporation shall be entitled to interim and permanent injunctive relief,
specific performance and other equitable remedies, in addition to any other
relief to which the Corporation may become entitled.
 
17.
Notices

 
Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by prepaid first-class mail, by facsimile
or other means of electronic communication or by hand delivery as hereinafter
provided, except that any notice of termination by the Corporation under section
8 or section 10 shall be hand delivered or given by registered mail.  Any such
notice or other communication, if mailed by prepaid first-class mail at any
time, other than during a general discontinuance of postal service due to
strike, lockout or other reason, shall be deemed to have been received on the
fourth Business Day after the post-marked date thereof or, if mailed by
registered mail, shall be deemed to have been received on the day such mail is
delivered by the post office or, if sent by facsimile or other means of
electronic communication, shall be deemed to have been received on the Business
Day following the sending or, if delivered by hand shall be deemed to have been
received at the time it is delivered to the applicable address noted below,
either to the individual designated below or to an individual at such address
having apparent authority to accept deliveries on behalf of the
addressee.  Notice of change of address shall also be governed by this section
17.  In the event of a general discontinuance of postal service due to strike,
lock-out or other reason, notices or other communications shall be delivered by
hand or sent by facsimile or other means of electronic communication and shall
be deemed to have been received in accordance with this section 17.   Notices
and other communications shall be addressed as follows:
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
 
a)
if to the Employee:

 
William G. Dumencu
283 Coxe Blvd.
Milton, Ontario
L9T 4L4




 
b)
if to the Corporation:

 
OccuLogix, Inc.
2600 Skymark Avenue, Bldg. 9, Suite 201
Mississauga, Ontario
L4W 5B2


 
Attention:
Chairman and Chief Executive Officer

 
Telecopier number:
(905) 602-7623

 
18.
Headings

 
The inclusion of headings in this Agreement is for convenience of reference only
and shall not affect the construction or interpretation hereof.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
19.
Invalidity of Provisions

 
Each of the provisions contained in this Agreement is distinct and severable,
and a declaration of invalidity or unenforceability of any such provision by a
court of competent jurisdiction shall not affect the validity or enforceability
of any other provision hereof.
 
20.
Entire Agreement

 
This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter of this Agreement.  This Agreement supersedes and replaces
all prior agreements, written or oral, with respect to the Employee’s employment
by the Corporation (including, without limitation, the Old Employment Agreement)
and any rights which the Employee may have by reason of any such prior agreement
or by reason of the Employee’s prior employment, if any, by the
Corporation.  There are no warranties, representations or agreements between the
parties in connection with the subject matter of this Agreement except as
specifically set forth or referred to in this Agreement.  No reliance is placed
on any representation, opinion, advice or assertion of fact made by the
Corporation or its directors, officers and agents to the Employee, except to the
extent that the same has been reduced to writing and included as a term of this
Agreement.  Accordingly, there shall be no liability, either in tort or in
contract, assessed in relation to any such representation, opinion, advice or
assertion of fact, except to the extent aforesaid.
 
21.
Waiver, Amendment

 
Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby.  No waiver of any provision of this Agreement shall constitute a waiver
of any other provision, nor shall any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided.
 
22.
Currency

 
All amounts in this Agreement are stated and shall be paid in Canadian currency.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
23.
Employers and Employees Act Not to Apply

 
The Corporation and the Employee agree that section 2 of the Employers and
Employees Act (Ontario) shall not apply to, or in respect of, this Agreement or
the employment of the Employee hereunder.
 
24.
Governing Law

 
This Agreement shall be governed by, and construed in accordance with, the laws
of the Province of Ontario and the laws of Canada applicable therein.
 
25.
Counterparts

 
This Agreement may be signed in counterparts and each of such counterparts shall
constitute an original document, and such counterparts, taken together, shall
constitute one and the same instrument.
 
26.
Acknowledgment

 
The Employee acknowledges that:
 
26.1.             the Employee has had sufficient time to review and consider
this Agreement thoroughly;
 
26.2.             the Employee has read and understands the terms of this
Agreement and the Employee’s obligations hereunder;
 
26.3.             the Employee has been given an opportunity to obtain
independent legal advice, or such other advice as the Employee may desire,
concerning the interpretation and effect of this Agreement; and
 
26.4.             this Agreement is entered into voluntarily and without any
pressure, and the Employee’s continued employment has not been made conditional
upon execution of this Agreement by the Employee.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.
 

 
OCCULOGIX, INC.
         
By:
“Elias Vamvakas”
   
   
Elias Vamvakas
   
Chairman and Chief Executive Officer



 
Witness
       
)
     
)
     
)
     
)
     
)
     
)
     
)
     
)
   
“William G. Dumencu”
 
)
 
William G. Dumencu



 
- 19 -

--------------------------------------------------------------------------------

 


SCHEDULE 5.2
 
Bonus Remuneration
 


 
In respect of each Year of Employment during the Employment Period, the Employee
shall be entitled to receive a maximum of 25% of his Basic Salary as bonus
remuneration based upon performance criteria agreed upon by the Chairman and
Chief Executive Officer and approved by the Compensation Committee of the Board.
 
 

--------------------------------------------------------------------------------
